DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.
Claims 1-6, 10, 11, 13-16, 18 and 20 have been amended by Applicant.


Response to Arguments
Regarding 35 USC § 102 Claim Rejections: Applicant's arguments filed 8/5/2021 regarding claims 1-14 and 16-20 have been fully considered but they are not persuasive.  Applicant argues for claims 1 and 16, Tippy does not disclose “a first controller and a second controller connected to the first controller via at least two wireless connections”.  Examiner respectfully disagrees.  Tippy Fig 19 shows the first controller (encoder-decoder module microcontroller-66) and a second controller (rail mounted component control module-518) connected via two wireless connections.  The “various conduits that delineate communication paths within the restraint monitoring system…can be omitted…and the corresponding communication between previously wired components can be accomplished by way of wireless communication” (Tippy, [0081]).  

For claim 2, Applicant argues Tippy does not discloses a support assembly including a power storage device configured to (i) provide power to a second controller when the support assembly is disconnected from a track assembly, and (ii) provide power for activating one or more safety devices.  

For claim 3, Applicant argues Tippy does not disclose a first wireless connection and a second wireless connection that is different from the first wireless connection.  Tippy Fig 19 shows the first controller (encoder-decoder module microcontroller-66) and a second controller (rail mounted component control module-518) that is different from the first wireless connection.  The “various conduits that delineate communication paths within the restraint monitoring system…can be omitted…and the corresponding communication between previously wired components can be accomplished by way of wireless communication” (Tippy, [0081]).  

Applicant's arguments with respect to claim 5 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

For claims 7, Applicant argues that Tippy does not disclose the first controller configured to provide crash information to a second controller and to a third controller, and the crash information provided to the second controller is substantially identical to the crash information provided to the third controller.
); and the crash information provided to the second controller is substantially identical to the crash information provided to the third controller (Tippy, Fig 19 shows encoder-decoder module microcontroller-66 is connected to the second and third controllers (rail-mounted control module microcontroller-518).   

For claim 18, Applicant argues Tippy dies not disclose a first sensor of a support assembly configured to obtain status information about a safety device of the one or more safety devices.  Tippy discloses [0079]  “the rail-mounted component control module microcontroller…can reference an occupancy sensor…to determine if the rail-mounted component…is occupied“).

For claim 20, Applicant argues that Tippy does not discloses a support assembly that is selectively removable from a track assembly. Tippy discloses [0082] “the rail-mounted component control module…can be coupled to the track assembly…with which the given rail-mounted component…is associated”, [0064] “the rail-mounted component…is a seating assembly”.

Regarding 35 USC § 103 Claim Rejections: Applicant's arguments filed 8/5/2021 regarding claim 15 have been fully considered but they are not persuasive. In response to applicant's argument that Fiessler is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case Fiessler addresses the issue of activating the plurality of safety devices via a preprogrammed time sequence. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 5 has been amended to recite “wherein the at least two wireless connections include connections via two different frequencies” which contains new subject matter.  The Applicant’s specification as filed does not describe or disclose “the at least two wireless connections include connections via two different frequencies” and does not reasonably convey the inventor(s), at the time the application was filed, had possession of the claimed invention and thus is new subject matter. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1—4, 6-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tippy et al. 
(US 20200398776 A1).

Regarding Claim 1, Tippy teaches an electrical assembly, including: a first controller (Tippy, [0079] “the encoder-decoder module microcontroller”); a track assembly (Tippy, Fig 14, [0082] “... track assembly”); and a support assembly configured for selective connection with the track assembly (Tippy, [0082] “the rail-mounted component control module…can be coupled to the track assembly…with which the given rail-mounted component…is associated”), the support assembly including: a second controller connected to the first controller (Tippy, [0081] “…one or more communication hubs or communication points that are employed to facilitate the wireless communication between components can be employed”, [0019] “the encoder-decoder module and the rail-mounted component control module wirelessly communicate data signals”, [0082],  Tippy discloses “the rail-mounted component control module microcontroller” is a component of “the rail-mounted component control module” ); via at least two wireless connections (Tippy, [0081] “…one or more communication hubs or communication points that are employed to facilitate the wireless communication between components can be employed”, [0019] “the encoder-decoder module and the rail-mounted component control module wirelessly communicate data signals”, [0082],  Tippy discloses “the rail-mounted component control module microcontroller” is a component of “the rail-mounted component control module”); a sensor; and one or more safety devices (Tippy, [0082] “Components of the rail-mounted component control module …the rail-mounted component control module microcontroller…the occupancy sensor, “[0053] One or more of the one or more rail-mounted components…can be provided with one or more restraints…In various examples, the restraints…can be seatbelts, airbags, tethers, or any other structure that restricts movement of a cargo item or a passenger”); wherein the first controller (Tippy, [0079] “the encoder-decoder module microcontroller”) is configured to provide crash information to the second controller (Tippy, [0079] “the encoder-decoder module microcontroller…can communicate the restraint deployment signal to the deployment signal amplifier…of the rail-mounted component control module…”, [0082],  Tippy discloses “the rail-mounted component control module microcontroller” is a component of “the rail-mounted component control module”); and the second controller is configured control the one or more safety devices according to the crash information and information from the sensor (Tippy, [0079] “the rail-mounted component control module microcontroller…can communicate the restraint deployment signal to one or more of the one or more restraints”).  

Regarding Claim 2, Tippy teaches the electrical assembly of claim 1, wherein the support assembly includes a power storage device (Tippy, [0082] “the rail-mounted component control module…can be mounted to the rail-mounted component… Components of the rail-mounted component control module…can include, but are not limited to, a power module…the power supply…can be one or more batteries provided by the vehicle”) configured to (i) provide power to the second controller when the support assembly is disconnected from the track assembly (Tippy, [0055] “The storage units…may engage with the rail assemblies…such that the storage units…are prevented from unintentional motion during maneuvering of the vehicle), and (ii) provide power for activating the one or more safety devices (Tippy, [0079] “the restraints…and/or other safety measures may be enacted (e.g., seatbelt tensioners)”).

Regarding Claim 3, Tippy teaches the electrical assembly of claim 2, wherein the at least two wireless connections include a first wireless connection and a second wireless connection that is different from the first wireless connection. However, Park teaches this (Tippy, [0081] “…one or more communication hubs or communication points that are employed to facilitate the wireless communication between components can be employed”, [0019] “the encoder-decoder module and the rail-mounted component control module wirelessly communicate data signals”, [0082], Tippy discloses “the rail-mounted component control module microcontroller” is a component of “the rail-mounted component control module”)  at least one of induction coupling, magnetic field generation and detection, RF generation and detection, and light transmission (Tippy, [0063] “the electromagnet(s)…can be selectively energized to introduce a magnetic field…can relay information about the interaction of various components”).

Regarding Claim 4, Tippy teaches the electrical assembly of claim 1, wherein the first controller is configured to provide the crash information to the second controller only (Tippy, [0079]  “the encoder-decoder module microcontroller…can communicate the restraint deployment signal to the deployment signal amplifier…of the rail-mounted component control module”, [0082],  Tippy discloses “the rail-mounted component control module microcontroller” is a component of “the rail-mounted component control module”) via the at least two wireless connections (Tippy, [0081] “…one or more communication hubs or communication points that are employed to facilitate the wireless communication between components can be employed”, [0019] “the encoder-decoder module and the rail-mounted component control module wirelessly communicate data signals”, [0082],  Tippy discloses “the rail-mounted component control module microcontroller” is a component of “the rail-mounted component control module”).

Regarding Claim 6, Tippy teaches the electrical assembly of claim 1,  including a second support assembly configured for selective connection with the track assembly (Tippy, [0079] “the restraints…and/or other safety measures may be enacted (e.g., seatbelt tensioners)”); wherein the second support assembly includes a third controller and one or more other safety devices (Tippy, [0053] One or more of the one or more rail-mounted components…can be provided with one or more restraints…In various examples, the restraints…can be seatbelts, airbags, tethers, or any other structure that restricts movement of a cargo item or a passenger”, [0082] Components of the rail-mounted component control module…can include…a power module…the deployment signal amplifier…the diagnostic signal amplifier…the rail-mounted component control module microcontroller…the occupancy sensor”, Tippy shows a second support assembly in Fig 1 (rail mounted component-34) with one more safety devices- 42.  Fig 19 shows a third controller (rail-mounted control module microcontroller-518) for the second support assembly).
Regarding Claim 7, Tippy teaches the electrical assembly of claim 6, wherein the first controller (Tippy, [0079] “the encoder-decoder module microcontroller”) is configured to provide the crash information to the second controller and to the third controller (Tippy, [0079] “the encoder-decoder module microcontroller…can communicate the restraint deployment signal to the deployment signal amplifier…of the rail-mounted component control module…”, [0082],  Tippy discloses “the rail-mounted component control module microcontroller” is a component of “the rail-mounted component control module”.  Fig 19 shows the second and third controllers (rail-mounted control module microcontroller-518)); and the crash information provided to the second controller is substantially identical to the crash information provided to the third controller (Tippy, Fig 19 shows encoder-decoder module microcontroller-66 is connected to the second and third controllers (rail-mounted control module microcontroller-518)).


Regarding Claim 8, Tippy teaches the electrical assembly of claim 6, wherein the third controller is configured to receive the crash information from the first controller (Tippy, [0079] “the encoder-decoder module microcontroller…can communicate the restraint deployment signal to the deployment signal amplifier…of the rail-mounted component control module…”, (Tippy, Fig 19 shows encoder-decoder module microcontroller-66 is connected to the third controller (rail-mounted control module microcontroller-518)) and control operation of the one or more other safety devices of the second support assembly according to the crash information (Tippy, [0079] “the rail-mounted component control module microcontroller…can communicate the restraint deployment signal to one or more of the one or more restraints”, Tippy shows a second support assembly in Fig 1 (rail mounted component-34) with one more safety devices- 42.  Fig 19 shows a third controller (rail-mounted control module microcontroller-518) for the second support assembly).

Regarding Claim 9, Tippy teaches the electrical assembly of claim 6, wherein the one or more safety devices of the support assembly includes at least three safety devices (Tippy, [0053] “One or more of the one or more rail-mounted components…can be provided with one or more restraints…the restraints…can be seatbelts, airbags, tethers, or any other structure that restricts movement of a cargo item or a passenger”); and the one or more other safety devices of the second support assembly includes at least three other safety devices (Tippy, Fig 1).  Examiner interprets the second support assembly as one of the plurality of rail mounted components (34) represented in Fig, 1 with at least three other safety devices as shown (42).

Regarding Claim 10, Tippy teaches electrical assembly of claim 1, wherein the first controller is configured to communicate with the second controller via a diagnostic wireless connection in addition to the at least two wireless connections (Tippy, [0081] “components of the rail-mounted component control module…can be accomplished by way of wireless communication for at least some of the components of the encoder-decoder module…can communicate wirelessly with one another for restraint diagnostic…purposes”, [0080] “the diagnostic signal may be sent by the restraint control module”).

Regarding Claim 11, Tippy teaches a vehicle, comprising: the electrical assembly of claim 5; and a mounting surface, wherein the first controller is fixed to the mounting surface (Tippy, [0083] “vehicle-mounted components, which may include…the encoder-decoder module”), wherein the support assembly includes a first seat and the plurality of one or more safety devices of the support assembly are configured to restrict movement of an occupant of the first seat (Tippy, [0055] “one or more of the seating assemblies…may remain available for...e.g., vehicle operators…”), [0053] “One or more of the one or more rail-mounted components…can be provided with one or more restraints.. restraints…can be seatbelts, airbags, tethers, or any other structure that restricts movement of a cargo item or a passenger”, Examiner interprets “restraints” as safety devices) and wherein the second support assembly includes a second seat and the one or more other safety devices of the second support assembly are configured to restrict movement of an occupant of the second seat” Examiner interprets the second support assembly as one of the plurality of rail mounted components-34 and seating assemblies- as shown in Tippy Fig 1.  (Tippy, [0055] “one or more of the seating assemblies…may remain available for...e.g., vehicle operators…”, [0053] “One or more of the one or more rail-mounted components…can be provided with one or more restraints…restraints…can be seatbelts, airbags, tethers, or any other structure that restricts movement of a cargo item or a passenger”).
Regarding Claim 12, Tippy teaches the electrical assembly of claim 1, wherein the first controller is connected to a vehicle sensor (Tippy, Fig 19 shows the first controller (encoder-decoder microcontroller -66) connected to a vehicle sensor (impact sensor-514) by a high speed network-546) and the crash (Tippy, [0079] “impact sensors…coupled to the vehicle”).
Regarding Claim 13, Tippy teaches the electrical assembly of claim 1, wherein the first controller (Tippy, [0079] “the encoder-decoder module microcontroller”, component-66 of the encoder-decoder module -50 shown in Fig. 19) and the second controller (Tippy, [0082] “ the rail-mounted component control module microcontroller”, component-518 of the rail-mounted component module-54 shown in Fig. 19) are configured to communicate via a wired connection through the track assembly (Tippy, [0083] “As with the encoder-decoder module…the components of the rail-mounted component control module…can be coupled to one another by conduits (Examiner interprets “conduits” as housings for the wired connection )...the track assemblies…enable vehicle-mounted components, which may include...the encoder-decoder module…to communicate with components that are provided on the rail-mounted components”, [0019] “the encoder-decoder module and the rail-mounted component control module wirelessly communicate data signals.”) and via at least two wireless connections (Tippy, [0081] “…one or more communication hubs or communication points that are employed to facilitate the wireless communication between components can be employed”, [0019] “the encoder-decoder module and the rail-mounted component control module wirelessly communicate data signals”, [0082],  Tippy discloses “the rail-mounted component control module microcontroller” is a component of “the rail-mounted component control module”). 

Regarding Claim 14, Tippy teaches the electrical assembly of claim 1, wherein controlling the of one or more safety devices includes determining which safety devices of the one or more safety devices to activate and activating the one or more safety devices (Tippy, [0079] “then the rail-mounted component control module microcontroller can communicate the restraint deployment signal to one or more of the one or more restraints….some imminent impacts may be avoidable with the application of a braking system. In such an example, the vehicle…may initiate safety measures in the form of braking. In some examples, some imminent impacts may not be avoidable due to various factors, at which point the restraints…and/or other safety measures may be enacted (e.g., seatbelt tensioners)…the vehicle…may enact measures to initiate avoidance of the imminent impact and escalate or transition into further safety measures and/or restraint…deployment upon determination of an impending impact or an actual impact.”).

Regarding Claim 16, Tippy teaches a method of operating an electrical assembly, the method comprising: providing, via a first controller fixed to a vehicle (Tippy, [0059] “the track assembly…is mounted to a floor of the cabin…of the vehicle”,  [0083] “vehicle-mounted components, which may include…the encoder-decoder module”), the same crash information to a one or more other controllers connected to respective support assemblies configured for selective connection with a track assembly of the vehicle (Tippy, [0079] When the rail-mounted component control module microcontroller….determines that the rail-mounted component…is occupied and the restraint deployment signal has been received, then the rail-mounted component control module microcontroller…can communicate the restraint deployment signal to one or more of the one or more restraints”).  ” Examiner interprets the second support assembly as one of the plurality of rail mounted components-34 and seating assemblies-94 as shown in Tippy Fig 1.  (Tippy, [0055] “one or more of the seating assemblies”).; and controlling, via the one or more other controllers, operation of (i) one or more safety devices associated with a first support assembly of the respective support assemblies (Tippy, [0079] “the rail-mounted component control module microcontroller…can communicate the restraint deployment signal to one or more of the one or more restraints”), and (ii) one or more other safety devices associated with a second support assembly of the respective support assemblies (Tippy, [0079] “the rail-mounted component control module microcontroller…can communicate the restraint deployment signal to one or more of the one or more restraints”); wherein the first controller provides the same crash information to the one or more other controllers (Tippy, [0079]  “the encoder-decoder module microcontroller…can communicate the restraint deployment signal to the deployment signal amplifier…of the rail-mounted component control module”); wherein the first controller provides the same crash information to the one or more other controllers via a first wireless connection and a second wireless connection (Tippy, [0079] When the rail-mounted component control module microcontroller….determines that the rail-mounted component…is occupied and the restraint deployment signal has been received, then the rail-mounted component control module microcontroller…can communicate the restraint deployment signal to one or more of the one or more restraints”).  ” Examiner interprets the second support assembly as one of the plurality of rail mounted components-34 and seating assemblies-94 as shown in Tippy Fig 1, [0055] “one or more of the seating assemblies”)-, [0081] “…one or more communication hubs or communication points that are employed to facilitate the wireless communication between components can be employed”, [0019] “the encoder-decoder module and the rail-mounted component control module wirelessly communicate data signals”, [0082],  Tippy discloses “the rail-mounted component control module microcontroller” is a component of “the rail-mounted component control module”). 
Regarding Claim 17, Tippy teaches the method of claim 16, wherein the crash information does not include an activation command or signal for the one or more safety devices or the one or more other safety devices (Tippy, [0079] The impact sensors…can be utilized to determine an imminent impact event and/or an impact event, impact sensors…communicate the impact signal(s) to the restraint control module”); 

Regarding Claim 18, Tippy teaches method of claim 16, wherein controlling operation of the one or more safety devices includes obtaining information from a first sensor associated with the first support assembly (Tippy, [0079]  “the rail-mounted component control module microcontroller…can reference an occupancy sensor…to determine if the rail-mounted component…is occupied“) and activating the (Tippy, [0079] “…the occupancy sensor…can be referenced to determine if a passenger or occupant is present in the seating assembly…the rail-mounted component control module microcontroller…can communicate the restraint deployment signal to one or more of the one or more restraints”); and the first sensor is configured to obtain status information about a safety device of the one or more safety devices associated with the first support assembly (Tippy, [0079]  “the rail-mounted component control module microcontroller…can reference an occupancy sensor…to determine if the rail-mounted component…is occupied“).


Regarding Claim 19, Tippy teaches the method of claim 16, wherein controlling operation of the one or more other safety devices includes obtaining information from a second sensor associated with the second support 18Docket No. 67599-0434 (62365)PATENTassembly (Tippy, [0079] “the rail-mounted component control module microcontroller…can reference an occupancy sensor…to determine if the rail-mounted component…is occupied. In examples where the rail-mounted component…is one of the seating assemblies…the occupancy sensor…can be referenced to determine if a passenger or occupant is present in the seating assembly “) and activating the one or more other safety devices according to the crash information and the information from the second sensor (Tippy, [0079] When the rail-mounted component control module microcontroller….determines that the rail-mounted component…is occupied and the restraint deployment signal has been received, then the rail-mounted component control module microcontroller…can communicate the restraint deployment signal to one or more of the one or more restraints”).  ” Examiner interprets the second support assembly as one of the plurality of rail mounted components-34 and seating assemblies-94 as shown in Tippy Fig 1.  (Tippy, [0055] “one or more of the seating assemblies”).

Regarding Claim 20. Tippy teaches the method of claim 16, wherein support assemblies are configured for selective connection with and removal from the track assembly of the vehicle (Tippy, [[0082] “the rail-mounted component control module…can be coupled to the track assembly…with which the given rail-mounted component…is associated”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tippy et al. (US 20200398776 A1) in view of Tesanociv et al. (US 20210315023 A1).

Regarding Claim 5, Tippy teaches the electrical assembly of claim 1.  Tippy does not teach wherein the at least two wireless connections include connections via two different frequencies.  However, Tesanovic teaches this limitation (Tesanociv, [0166] “plurality of remote wireless communication units on a second frequency that is different to a first frequency”).

It would have been obvious to of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tippy to include the at least two wireless connections include connections via two different frequencies as taught by Tesanociv in order to transmit information to the first and second controllers.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tippy et al. (US 20200398776 A1) in view of Fiessler et al. (US 20180126682 A1).

Regarding Claim 15, Tippy teaches the electrical assembly of claim 14, the one or more safety devices include airbags (Tippy, [0053] “the restraints…can be seatbelts, airbags, tethers, or any other structure that restricts movement of a cargo item or a passenger”). Tippy does not teach wherein the second controller is configured to activate the one or more safety devices via a preprogrammed time sequence.  However, Fiessler teaches this limitation (Fiessler, [0014] “safety controller is designed to activate and deactivate the two safety devices in a predefinable time sequence”),  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Tippy to include configuring the second controller to activate the plurality of safety devices via a preprogrammed time sequence in order to avoid disruption (Fiessler, [0014] “under certain circumstances for both safety devices to be operating intermittently”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breed et al. (US 20060284839 A1) discloses safety devices of the second support assembly are configured to restrict movement of an occupant of the second seat. [0399] “the case of the seat weight sensor, of the mass of an occupant and the state of the seat belt (is it buckled and what load is it adding to the seat load sensors)”).
Wendelrup et al. (US 20200139913 A1) discloses the at least two wireless connections (Wendelrup, [0066] “the communication interface…uses short-range wireless data 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/T.P./Examiner, Art Unit 3662          

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662